The Central Bank and Trust Company, a banking corporation engaged in the banking business at Asheville, N.C. under the laws of this State, closed its doors and ceased to do business on 19 November, 1930. Its assets are now in the possession of the Commissioner of Banks of North Carolina, for liquidation as provided by statute, N.C. Code of 1931, sec. 218(c); chapter 113, Public Laws of N.C. 1927, as amended.
The above entitled cause was heard on a petition filed by certain creditors of said bank, whose claims have been adjudged as entitled to preferential payment, for an order directing the Commissioner of Banks to decline to allow certain debtors of said bank to pay and discharge their debts by claims purchased by them from certain creditors of said bank, under the provisions of chapter 344, Public-Local Laws of North Carolina, 1933, as amended.
At the hearing the court was of opinion that said chapter 344, Public-Local Laws of North Carolina, 1933, as amended is unconstitutional and void, and in accordance with said opinion it was ordered by the court that the Commissioner of Banks ignore said statute in the administration of the assets of said bank.
The Commissioner of Banks and others who had been permitted to intervene at the hearing, appealed to the Supreme Court.
There was no error in the order entered in this cause by Judge Alley. It is affirmed. See Edgerton v. Hood, ante, 816.
Affirmed.